Citation Nr: 1717740	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for an eye disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from June 1969 to July 1973 and from November 1973 to September 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in February 2008 by the Regional Office (RO) in Huntington, West Virginia.  Jurisdiction with this appeal remains with the RO in Atlanta, Georgia.  The Veteran appeared before the undersigned at a Board hearing in October 2015 at the Atlanta RO.  A transcript of that hearing is of record.  In January 2016, the Board remanded the issues for further development.  

In March 2017, the Veteran filed VA Form 21-526EZ for increased rating claims for intervertebral disc syndrome and degenerative arthritis of the cervical spine and chronic obstructive pulmonary disease.  Although in an April 2017 letter VA advised the Veteran that his service connection claim for arthritis of the spine (back) was already in appellate status, the status of the issues raised in March 2017 was not addressed, and these claims are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, for the following reasons another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, on VA examination for the back in February 2016 the diagnoses were degenerative arthritis and degenerative disc disease.  The examiner opined that the condition was less likely than not incurred in service as the service treatment records are silent for a chronic back condition and as after service the Veteran had a motor vehicle accident in 2005 and fell off a roof in 2006.  Thus, she concluded that it is less likely than not that his low back condition is caused or incurred as a result of his active service and more likely due to the post-service motor vehicle accident and fall from the roof.  

However, the examiner in rendering the opinion did not consider the Veteran's lay history.  As noted by the Board in January 2016, the Veteran testified that he had injured his back in active service when he was in motorcycle accidents in 1971 and 1977 and when he fell from a balcony in 1986.  The Veteran also indicated during his hearing that his back problems were due to working on a flight deck on aircrafts and helicopters his entire 20 years in service and installing heavy sweep gear.  Notably, the Veteran's DD 214 Forms show that during his extensive active service he was an aircraft mechanic and a system organizational maintenance technician.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Thus, an addendum opinion is necessary in order to fully address the history of the Veteran's back problems.  

Second, in the January 2016 remand the Board asked the examiner to address whether any of the Veteran's current eye disorders are related to service.  Although the February 2016 examiner addressed the etiology of the strabismic amblyopia in the Veteran's right eye and cataracts in both eyes, treatment records during the appeal period also show that he had a diagnosis of dry eye syndrome.  See, e.g., July 2015 VA treatment record.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11Vet. App. 268, 271 (1998). 

Further, the February 2016 VA examiner in opining that the right eye strabismic amblyopia, a congenital defect, did not result in an additional disability due to disease or injury superimposed during service, did not address service treatment records that show the Veteran had 20/600 vision in his right eye in February 1980 and March 1986 while multiple other service treatment records show that his right eye vision was 20/400.  See, e.g., service treatment records dated in June 1973, February 1974, September 1975, November 1975, May 1984, March 1986, and June 1989.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus an addendum opinion is necessary to address the above deficiencies.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who conducted the February 2016 VA examination pertaining to the Veteran's back.  If this examiner is unavailable, another appropriate examiner should provide the opinion.  The claims file must be made available to the examiner for review.  After reviewing the claims file the examiner must:

Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability diagnosed as degenerative arthritis and degenerative disc disease either began during active service or are related to injury, disease, or other event in active service.  In rendering the opinion the examiner must address the following: 

a.) The Veteran's contentions that during service he injured his back when he was in a motorcycle accident in 1971 and 1977 and fell from a balcony in 1986 in Bahrain and that his back problems were due to working on a flight deck on aircrafts and helicopters during his entire 20 years in service.  See, e.g., October 2015 Board hearing transcript.  

b.) The Veteran's DD 214 Forms that show that during his 20 years of active service he was an aircraft mechanic and a system organizational maintenance technician.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.   

2. Also, obtain an addendum opinion from the examiner who conducted the February 2016 VA eye examination.  If this examiner is unavailable, another appropriate examiner should provide the opinion.  The claims file must be made available to the examiner for review.  After reviewing the claims file the examiner must:
   
a.) Opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's dry eye syndrome is related to injury, disease, or other event in active service.  

b.) Opine whether the Veteran's right eye strabismic amblyopia, which was determined to be a congenital defect on the February 2016 VA eye examination, resulted in an additional disability due to disease or injury superimposed on the right eye during service.  In rendering the opinion, the examiner is asked to comment on service treatment records that show the Veteran had 20/600 vision in his right eye in February 1980 and March 1986 while multiple other service treatment records show right eye vision was 20/400.  See, e.g., service treatment records dated in June 1973, February 1974, September 1975, November 1975, May 1984, March 1986, and June 1989.

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why.   

3. The AOJ must review the medical opinions/examinations obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested has been completed, readjudicate the issues of entitlement to service connection for a back disability and eye disability.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

